DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on September 1, 2020 for application number 17/008,976. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “transmission, first space side, second space side” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jessberger et al. (DE 10 2010 004 493 A1), hereinafter “Jessberger”.
Regarding claim 1, Jessberger discloses a hybrid oil pan for a vehicle (Abstract), the hybrid oil pan comprising: a first body section (Fig. 6 (23)) having a transmission mounting part (paragraph 32) fastened to a transmission (Fig. 1 (3)), wherein the first body section comprises a metal material (paragraph 32); and a second body section (Fig. 6 (22)) having an oil storage space (paragraph 7) and integrally formed with the first body section (Fig. 6 (22 & 23)), wherein the second body section comprises a plastic material (paragraph 32).
Regarding claim 2, Jessberger discloses the hybrid oil pan for a vehicle according to claim 1, wherein the first body section (Fig. 6 (23)) includes a body overlapping part (Fig. 8 (25)) integrally formed with the transmission mounting part (paragraph 32), and the second body section (Fig. 6 (22)) includes a first oil storage part (Fig. 8 (22”)) integrally formed with an inner surface of the body overlapping part (25) to surround a first space side (Fig. 8 (right part of the element 22)) of the oil storage space (paragraph 7), and a second oil storage part (Fig. 8 (22’)) integrally formed with the first oil storage part (Fig. 8 (22”)) to surround a second space side (Fig. 8 (left part of the element 22)) of the oil storage space.
Regarding claim 3, Jessberger discloses the hybrid oil pan for a vehicle according to claim 2, wherein the first space side (Fig. 8 (right part of the element 22)) corresponds to one side space of the oil storage space and the second spaced side (Fig. 8 (left part of the element 22)) corresponds to the other side space of the oil storage space.
Regarding claim 6, Jessberger discloses the hybrid oil pan for a vehicle according to claim 2, wherein a bottom portion of the body overlapping part (25) comprises a first center floor (Fig. 9 (center part of element 23)) having a predetermined height difference from a bottom portion of the second oil storage part (Fig. 8 (22’)), the first center floor (Fig. 9 (center part of element 23)) having an arcuate cross-section bent toward the first space side (Fig. 8 (right part of the element 22)).
Regarding claim 7, Jessberger discloses the hybrid oil pan for a vehicle according to claim 6, wherein the first center floor (Fig. 9 (center part of element 23)) is disposed at the center of the bottom portion of the body overlapping part (25).
Regarding claim 8, Jessberger discloses the hybrid oil pan for a vehicle according to claim 6, wherein the bottom portion of the body overlapping part (25) comprises a second center floor (Fig. 7 (lower part on the right side of element 23)) disposed between the first center floor (Fig. 9 (center part of element 23)) and the second oil storage part (Fig. 8 (22’)), the second center floor (Fig. 7 (lower part on the right side of element 23)) having an arcuate cross-section bent toward the first space side (Fig. 8 (right part of element 22)).
Regarding claim 10, Jessberger discloses the hybrid oil pan for a vehicle according to claim 6, wherein the first center floor (Fig. 9 (center part of element 23)) comprises a grid-type reinforcement rib on an outer surface of the first center floor (Fig. 9 (28)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jessberger, in view of Bhosale et al. (US PG Pub No. 2016/0237868), hereinafter “Bhosale”.
Regarding claim 4, Jessberger discloses the hybrid oil pan for a vehicle according to claim 2, wherein the body overlapping part (25) has one or more coupling holes (Fig. 8 (29)).
Jessberger fails to disclose that the second body section is molded, and that the plastic material for forming the second body section fills in the coupling holes.
However, Bhosale discloses that the second body section is molded (Bhosale (paragraph 61)), and that the plastic material for forming the second body section fills in coupling holes on the first body section (Bhosale (paragraphs 60 & 61)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jessberger by incorporating the teachings of Bhosale in order to improve the overall rigidity and acoustic properties of the oil pan.
Regarding claim 5, the modified invention of Jessberger discloses the hybrid oil pan for a vehicle according to claim 4, wherein the coupling hole (Fig. 8 (29)) is disposed on an edge portion of the body overlapping part (25) adjacent to the second oil storage part (Fig. 8 (22’)).
Regarding claim 9, the modified invention of Jessberger discloses the hybrid oil pan for a vehicle according to claim 6, wherein the first center floor (Fig. 9 (center part of element 23)) comprises a plurality of holes (Bhosale (32)), and when the second body section is molded, a plastic resin of the plastic material for forming the second body section fills in the holes (Bhosale (paragraphs 60 & 61)).
Regarding claim 11, the modified invention of Jessberger discloses the hybrid oil pan for a vehicle according to claim 4, wherein a partition rib (Fig. 7 (on the edge of the right side of the element 25)) is disposed on an outer surface of the body overlapping part (25), and during the molding of the first oil storage part (Fig. 8 (22”)), the plastic resin for forming the second body section passes through the coupling holes on an inner side of the body overlapping part and fills up to an end of the partition rib (Bhosale (paragraphs 60 & 61)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747